DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on April 21, 2022 in which claims 1-20 are presented for examination; of which, claims 2, 5, 9, 12, 16 and 19 were amended.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the RUSSIAN FEDERATION on January 31, 2019. It is noted, however, that applicant has not filed a certified copy of the RUSSIAN FEDERATION application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1- 20 are allowable over the closest prior art of record.

The following is a statement of reasons for allowance:  The closest prior art of record, Noe et al. US Patent No. 10,380,369, disclose a computer-implemented method for use in a clustered storage system (Figure 1) comprising: providing, using a management network, one or more of external access to the clustered storage system (Figure 2, Component 240), management of intra-cluster traffic (Figure 1), management of hypervisor traffic (Figure 9, Component 986), and access to infrastructure services (Figure 2, Component 222); allowing, using a storage network, access to the clustered storage system from within the clustered storage system and one or more external hosts (Figure 2, Component 240); providing a migration network to allow for mobility of one or more virtual machines within clustered storage system (Figure 1, Components 104a, 104b….104i, 106 and Figure 9, Components 992, 998, 999). It is noted however, Noe et al. did not specifically detail the aspects of “splitting the management network into a public management network and an internal intra-cluster management network” as recited in the instant independent claims 1, 8 and 15. These claimed features in conjunction with all the other claimed limitations render claims 1, 8, and 15 allowable over the prior art of record.

As per claims, 2-7, 9-14, 16- 20, these claims are at least allowable for their dependencies, directly or indirectly on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 21, 2022